Citation Nr: 1726816	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hip and lower extremity disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression and mood disorder, as secondary to service-connected lumbar spine spondylosis and degenerative disc disease.  

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
January 2009 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

In October 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer at the Board.  A transcript of that hearing is of record.  The Board informed the Veteran (and his representative) that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  See May 2017 letter.  In a May 2017 response, the Veteran stated that he did not wish to appear at another Board hearing.  The Veteran also testified at a hearing before a decision review officer in August 2009.  A transcript of that hearing is also of record.  

The issue of entitlement to service connection for a hip and lower extremity disability and TDIU are addressed in the remand potion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The September 2014 Board decision denying entitlement to an acquired psychiatric disability was not appealed.

2.  New and material evidence has been received since the final Board decision.

3.  It has been shown by competent and probative evidence to at least equipoise that depression and mood disorder is caused by service-connected lumbar spine spondylosis and degenerative disc disease.


CONCLUSIONS OF LAW

1.  The September 2014 Board decision denying service connection for an acquired psychiatric disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been obtained since the September 2014 decision.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, entitlement to service connection for depression and mood disorder secondary to service-connected lumbar spine spondylosis and degenerative disc disease is warranted.  38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the Veteran's service connection for depression and mood disorder claim, the Board notes that the claim was filed as a fully developed claim in December 2014.  The VA Form 21-526EZ includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings.  See VA Form 21-526EZ.  Therefore, the claim form satisfies VA's duty to notify.  Also, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, in this case, the duty to notify has been satisfied.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and associated with the record.  The AOJ also obtained VA opinions, which are adequate as the examiners reviewed the claims file and pertinent history, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 38 C.F.R. § 3.326.  The Board finds that the duty to assist the Veteran has been satisfied. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II.  Application to Reopen

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim of entitlement to service connection for an acquired psychiatric disability, secondary to service-connected lumbar spine spondylosis and degenerative disc disease was denied in a September 2014 Board decision.  The Veteran was notified of the decision and filed a motion for reconsideration, which was denied in November 2014.  The September 2014 Board decision has not been vacated and remains final regarding the claim the Veteran is now seeking to reopen.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).  

The September 2014 Board decision denied service connection on a direct and secondary basis because an acquired psychiatric disorder did not have its clinical onset in service, nor was it caused or aggravated by the Veteran's service-connected lumbar spine spondylosis and degenerative disc disease.  Evidence added to the record since the September 2014 Board decision includes a private medical opinion stating that the Veteran's mood disorder was more likely than not caused by his service-connected disability, a private DBQ, and medical journal articles.  

This evidence, which is presumed credible for the purposes of determining whether new and material evidence has been submitted, is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably the existence of a link between a psychiatric disability and service. Accordingly, reopening of the claim is in order.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

Service connection may also be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted disorder with the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims entitlement to service connection for depression and a mood disorder as secondary to service-connected lumbar spine spondylosis and degenerative disc disease.  

In June 2012, the Veteran underwent a VA examination and was diagnosed with Mood Disorder NOS, Cannabis Dependence and Polysubstance Abuse in partial remission.  The examiner concluded that the Mood Disorder was less likely than not caused by the Veteran's service-connected disability, and stated that neither cannabis dependence, polysubstance abuse, nor personality disorder were caused by the Veteran's service-connected disability.   

The Veteran was afforded a private mental disorder DBQ in January 2013.  The examiner diagnosed the Veteran with Mood Disorder Due to Medical Condition, with Major Depressive Features in addition to marijuana dependence and impulse control disorder.  The examiner stated that the limitations imposed by the Veteran's medical problems have, more likely than not, resulted in his current depressive condition.  Unfortunately, the examiner provided no support for his conclusion that the Veteran's depressive condition was the result of his service-connected low back disability, nor did he discuss any of the evidence of record concerning the Veteran's longstanding history of psychiatric symptoms or polysubstance abuse, which has been suspected to be a contributing factor to the Veteran's depressive symptoms.

The VA examiner who conducted the June 2012 VA examination provided an addendum opinion in October 2013 reiterating that none of the Veteran's diagnoses were caused by, a result of, or permanently aggravated by his service-connected lumbar spine spondylosis and degenerative disc disease.  

Also of record is a September 2014 DBQ from a second private physician.  The examiner thoroughly reviewed the Veteran's claims file and his mental health history and conducted a phone interview with the Veteran.  Based on the review of the record and the phone interview, the examiner made several findings.  The examiner noted that the Veteran suffered from depressed mood, anxiety, suspiciousness, impaired judgment, impaired impulse control and was in persistent danger of hurting self or others.  She determined that the severity of the Veteran's condition was more closely described by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In the supporting medical opinion, the examiner opined that the Veteran's service connected lumbar spine spondylosis and degenerative disc disease more likely than not aggravated his mood disorder.  

The examiner also included several medical journal articles on the links between substance use, traumatic events and depression.  However, the articles are not specific to the Veteran and the findings therein were not based on the Veteran's history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that they offer little probative value.

Though the medical journal articles are of little probative value, the examiner's opinion is competent and probative medical evidence because it is factually accurate, as it appears she had knowledge of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for depression and mood disorder, as secondary to the service-connected lumbar spine spondylosis and degenerative disc disease, have been met. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability is reopened.

Service connection for depression and mood disorder as secondary to the service-connected lumbar spine spondylosis and degenerative disc disease is granted.


REMAND

The Board regrets the additional delay but finds that further development is necessary before the Veteran's claims on appeal can be fully decided.  

This matter was remanded in January 2012, March 2013 and September 2014 for additional development.  The September 2014 remand directed the AOJ to obtain outstanding treatment records referenced by the VA examiner in the May 2012 VA examination and October 2013 addendum opinion.  Specifically, the AOJ was directed to obtain a February 2010 pain management exam that diagnosed the Veteran with low back and joint pain and noted that such pain can cause referred pain which can, in turn, be mistaken for sciatica.  It appears that the requested records remain outstanding.  As such, the AOJ has not yet substantially complied with the September 2014 remand directives.  

A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. 268, 270-71 (1998).  Thus, in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.

Regarding the issue of entitlement to TDIU, that matter is inextricably intertwined with the claim being remanded because the outcome of the claim may have a bearing upon whether TDIU is warranted.  As such, the Board will defer action on the issue of entitlement to a TDIU until after the issue of entitlement to service for a hip and lower extremity disability has been adjudicated.  See Harris v Derwinski, 1 Vet App 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all records referred to in the May 2012 VA examination report and October 2013 addendum opinion are associated with the record.  In particular, the February 2010 pain management note purportedly containing a diagnosis of sacroiliac joint pain that formed the basis of the examiner's October 2013 addendum opinion must be made available for review by the Board.  

Also update VA treatment records.

2.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to service connection for a hip and lower extremity disability and entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


